UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
MELISSA ALVEAR, individually, and as parent and
natural guardian of J. A., an infant under the age of
fourteen years,
18 CV 4255 (NGG) (CLP)
Plaintiffs,
AMENDED
-against- COMPLAINT AND
JURY TRIAL DEMAND
SPECIAL PATROLMAN MOHAMED KAMEL, Tax
Registration No. 160282, SPECIAL PATROLMAN
JUAN CORDOBA, Shield No. 617,
SPECIAL PATROLMAN HECTOR LOPEZ
and THE CITY OF NEW YORK,

Defendants.
Xx

 

Plaintiffs, MELISSA ALVEAR, individually, and as parent and natural guardian of

J.A., an infant under the age of 14 years, by their attorney, ALAN D. LEVINE, ESQ.,

complaining of the defendants herein, respectfully allege as follows:

JURISDICTION
1. This is a civil action, seeking compensatory damages, punitive damages
and attorney's fees.
2. This action is brought pursuant to 42 U.S.C. §§1983 and 1988 and the
fourth and fourteenth amendments to the Constitution of the United States.
3. Jurisdiction is founded upon 28 U.S.C. §§1331, 1343 and 1367.
4. Plaintiffs, invoking the supplemental jurisdiction of this Court, also seek

compensatory and punitive damages for battery, false arrest, and malicious prosecution.
VENUE

 

5. Venue is properly alleged in the Eastern District of New York in that the acts

complained of herein occurred within this District.
JURY TRIAL DEMAND

6. Plaintiffs hereby demand a trial by jury of all issues in this action that are so

triable.
PARTIES

7. At all times relevant hereto, plaintiff MELISSA ALVEAR was and is a natural
person and was‘and is the mother and natural guardian of J.A., an infant under the age of
14 years.

8. At all times relevant hereto, the infant plaintiff J.A. was and is a natural
person and was and is an infant under the age of 14 years.

9, At all times relevant hereto, defendant MOHAMED KAMEL, Tax
Registration No. 160282 (hereinafter “KAMEL”) was and is a natural

person, employed by the Department of Parks and Recreation of defendant CITY OF
NEW YORK as a Parks Enforcement Patrol Officer, and was also designated as a Special
Patrolman of defendant CITY OF NEW YORK, with the power to make arrests pursuant
to New York City Administrative Code § 14-106(e) and Title 38, Chapter 13 of the

Rules and Regulations of the City of New York.

10. At.all times relevant hereto, defendant SPECIAL PATROLMAN JUAN
CORDOBA, Shield No. 617 (hereinafter “CORDOBA’) was and is a natural person,
employed by the Department of Parks and Recreation of defendant CITY OF NEW YORK

}
as a Parks Enforcement Patrol Officer, and also designated as a Special Patrolman of
defendant CITY OF NEW YORK, with the power to make arrests pursuant to New York
City Administrative Code § 14-106(e) and Title 38, Chapter 13 of the Rules and
Regulations of the City of New York.

11. At all times relevant hereto, defendant SPECIAL PATROLMAN HECTOR
LOPEZ (hereinafter “LOPEZ”) was and is a natural person, who, at all times relevant
hereto, was employed by the Department of Parks and Recreation of defendant CITY OF
NEW YORK as a Parks Enforcement Patrol Officer, and was also designated as a Special
Patrolman of defendant CITY OF NEW YORK with the power to make arrests pursuant to
New York City Administrative Code § 14-106(e) and Title 38, Chapter 13 of the Rules and
Regulations of the City of New York.

12. At all times relevant hereto, defendant CITY OF NEW YORK was and is a

municipal corporation, organized and existing pursuant to the laws of the State of New

q
2

York.
13. The individual defendants are sued in their individual capacities.

14. On or about July 25, 2017, this date being within ninety (90) days after the
claims herein sued upon accrued, plaintiffs served upon the Office of the Comptroller

of defendant CITY OF NEW YORK verified notices of claim. An amended verified notice

of claim was served on the Comptroller on July 18, 2018.

15. More than thirty (30) days have elapsed since the aforesaid verified notice
of claim was served and the Corporation Counsel has neglected and refused to make
payment of said claim.

16. This action is commenced within one year and ninety days from the date the

supplemental claims herein accrued.

%
AS AND FOR A FIRST CAUSE OF ACTION
AGAINST THE INDIVIDUAL DEFENDANTS
(42 U.S.C. §1983)

17. Plaintiffs repeat, reiterate and reallege each and every allegation contained
in paragraphs "1" through "16" hereinabove as if more fully set forth at length herein.

18. Onor about April 30, 2017, at approximately 1:00 P.M., plaintiff MELISSA
ALVEAR, the infant plaintiff J.V., plaintiff MELISSA ALVEAR’s mother, and plaintiff

MELISSA ALVEAR's younger child were all lawfully present inside the parking lot of
Flushing Meadows-Corona Park located adjacent to the intersection of 111th Street and

55th Avenue in the County of Queens, City and State of New York.
19. Plaintiff MELISSA ALVEAR, the infant plaintiff, and her other child had
arrived at the aforementioned parking lot in plaintiff MELISSA ALVEAR's motor vehicle.

20. Plaintiff MELISSA ALVEAR’s mother had arrived at the aforementioned
parking lot in her own motor vehicle, about two minutes after plaintiff MELISSA ALVEAR

had arrived.
21. Plaintiff MELISSA ALVEAR's mother had brought food, condiments,

plates, cups, napkins and two Bose speakers so that all those could present picnic and

could listen to music while they were picnicking.

22. Plaintiff MELISSA ALVEAR’s husband was also expected to arrive at the

picnic area with rice and salad.

23. Plaintiff MELISSA ALVEAR and her mother discussed whether they wanted
to stay in the park or have the picnic in her mother’s backyard, because the weather

appeared to be threatening.
24. In ‘order to enter the main part of the park from the parking lot, one had to
descend a flight of stairs.

25. While plaintiff MELISSA ALVEAR was speaking to her mother as aforesaid,
defendants KAMEL and CORDOBA arrived at the foot of the stairs ina Parks Department
motor vehicle.

26. Defendants KAMEL and CORDOBA exited the aforementioned Parks
Department motor vehicle.

27. Defendants KAMEL and CORDOBA proceeded to run up the
aforementioned ‘flight of stairs.

28. As'they ran up the aforementioned flight of stairs, defendants KAMEL and
CORDOBA told plaintiff MELISSA ALVEAR’s mother that she had to leave the park
because no barbecuing was permitted.

29. ~—~Pilaintiff MELISSA ALVEAR’s mother left the parking lot and, thus, the park,
taking with her the aforementioned cart containing the picnic supplies and the Bose
speakers. |

30. Defendants KAMEL and CORDOBA, however, followed her and attempted
to take the cart from her.

31. A struggle over the cart ensued, with defendants KAMEL and CORDOBA
attempting to pull it away from plaintiff MELISSA ALVEAR’s mother and plaintiff MELISSA
ALVEAR’s mother trying to hold on to it and pull it towards herself.

32. The aforementioned tussle was taking place in a pedestrian island that

separated the northbound and southbound lanes of traffic on 111th Street.
33. Plaintiff MELISSA ALVEAR removed her one-year-old child from his car
seat and, with him in his stroller, and accompanied by the infant plaintiff, went over to the
area where her mother and defendants KAMEL and CORDOBA where pulling on the cart.

34. At some point, defendant LOPEZ arrived.

35. When plaintiff MELISSA ALVEAR arrived at the aforementioned pedestrian
island, she told one of the individual defendants to take the cart, with the food in it, but to
let her keep the Bose speakers.

36. One of the individual defendants told MELISSA ALVEAR that they intended
to confiscate everything that was in the cart, including the speakers.

37. Plaintiff MELISSA ALVEAR reached over to take her speakers.

38. One of the individual defendants, upon information and belief defendant
KAMEL, grabbed plaintiff MELISSA ALVEAR’s left forearm and tried to push her away
from the cart.

39. The infant plaintiff attempted to get between his mother and the defendant
KAMEL and, despite being about half the height of defendant KAMEL, and much lighter
than he was, tried to push defendant KAMEL away from his mother.

40. Defendant KAMEL struck the infant plaintiff.

41. Défendant KAMEL told defendant CORDOBA to arrest plaintiff MELISSA
ALVEAR.

42. Defendant KAMEL forcefully threw plaintiff MELISSA ALVEAR to the
ground and ther placed his knees and full weight on top of her, all the while shouting at
her.

43. Orie of the other individual defendants struck plaintiff MELISSA ALVEAR

while defendant KAMEL attempted to handcuff her.
44. Defendant LOPEZ physically and forcibly restrained the infant plaintiff.

45. Plaintiff MELISSA ALVEAR was handcuffed, upon information and belief by
defendant KAMEL.

46. Two New York City police officers arrived at the scene.

47. Plaintiff MELISSA ALVEAR was transported by the aforementioned police
officers to the stationhouse of the 110th precinct.

48. At the stationhouse, Plaintiff MELISSA ALVEAR was informed by a police
officer that if no one from the Department of Parks and Recreation arrived at the
stationhouse within an hour, she would not be arrested and would be free to go home.

49. After approximately ten minutes, however, defendant KAMEL arrived with
two African-American females, upon information and belief both superior officers in the
Parks Enforcement Patrol.

50. _ Plaintiff MELISSA ALVEAR heard a police officer, whom she believed to be
either a lieutenant or captain, tell the parks personnel that they would have to handle the
arrest.

51. ~—— Plaintiff MELISSA ALVEAR was put into a holding cell at the stationhouse,
where she remained for approximately four hours.

52. Eventually, plaintiff MELISSA ALVEAR was transported to Central Booking
Queens.

53. After being held for approximately six hours at Central Booking, plaintiff
MELISSA ALVEAR was brought before a Judge of the Criminal Court of the City of New
York. i
54. On the complaint of defendant KAMEL, plaintiff MELISSA ALVEAR was
charged with obstructing governmental administration in the second degree, a class A
misdemeanor; resisting arrest, a class A misdemeanor; harassment in the second
degree, a class A misdemeanor; assault in the third degree, a class A misdemeanor, and
disorderly conduct, a violation.

55. On or about May 29, 2018, after being compelled to appear in court on the
aforementioned charges on approximately six occasions, all charges against plaintiff
MELISSA ALVEAR were dismissed in Criminal Court of the City of New York, County of
Queens pursuant to Criminal Procedure Law § 30.30, i.e. on speedy trial grounds.

56. Defendants KAMEL, CORDOBA and LOPEZ violated plaintiffs’ rights to not
be subjected to excessive force, guaranteed to them by the fourth and fourteenth
amendments to the Constitution of the United States and plaintiff MELISSA ALVEAR’s
right to be arrested and prosecuted only with probable cause, guaranteed to her by the
fourth and fourteenth amendments to the Constitution of the United States in that, acting
under color of state law, assaulted and battered plaintiff MELISSA ALVEAR in the
immediate presence of infant plaintiff J.A., applied excessive force against the infant
plaintiff, and falsely arrested and imprisoned and maliciously prosecuted plaintiff
MELISSA ALVEAR.

57. Bécause of the aforementioned acts committed by defendants KAMEL,
CORDOBA and LOPEZ, plaintiffs suffered a deprivation of their rights to be free of
excessive force‘and plaintiff MELISSA ALVEAR suffered a deprivation of her right to be
arrested, imprisoned and prosecuted only with probable cause and without malice,
guaranteed to them both by the fourth and fourteenth amendments to the Constitution of

the United States and, as a result, in the case of J.A., the infant plaintiff, suffered extreme
mental upset and anguish necessitating a visit to a psychiatrist and, as regarding plaintiff
MELISSA ALVEAR, resulting in extreme mental anguish, serious and permanent
physical injuries and a loss of time and income from her employment as a result of her
imprisonment upon arrest and the necessity of her appearing in court with regard to the
prosecution against her.

58. By reason of the aforementioned unconstitutional and illegal actions taken
against them by the individual defendants hereto, the plaintiffs have been damaged in an
amount sufficient to compensate them for the injuries suffered as enumerated
hereinabove, and, in addition, seek punitive damages against the individual defendants.

AS AND FOR A SECOND CAUSE OF ACTION
AGAINST THE INDIVIDUAL DEFENDANTS
and THE CITY OF NEW YORK
(Battery)

59. Plaintiffs repeat, reiterate and reallege each and every allegation contained
in paragraphs “" through "58" hereinabove as if more fully set forth at length herein.

60. On or about April 30, 2017, at approximately 1:00 P.M., on a traffic island
located in the roadway of 111th Street, near its intersection with 55th Avenue, in the
County of Queens, City and State of New York, defendant KAMEL, without probable
cause to do so, offensively touched plaintiff MELISSA ALVEAR by grabbing hold of her,
violently throwing her to the ground, throwing himself on top of her and holding her down
with his knees and other parts of his body pressed against her, while he attempted to
handcuff her.

61. Defendant CORDOBA offensively touched plaintiff MELISSA ALVEAR as
he grabbed hold of her body and attempted to assist defendant KAMEL in his violent and

improper assault upon her.
62. Defendant LOPEZ offensively touched the infant plaintiff J.A. by grabbing
hold of him and roughly pushing him away from his attempts to shield his mother from the
aforementioned assault upon her.

63. The aforesaid force used by the individual defendants was not reasonable
under the circumstances.

64. Atthe aforementioned time and place, the individual defendants were
acting within the scope of their employment with defendant CITY OF NEW YORK.

65. By reason of the aforementioned battery committed against them by the
individual defendants while they were acting within the scope of their employment with
defendant CITY'OF NEW YORK, the infant plaintiff suffered and continues to suffer from
extreme emotional distress and plaintiff MELISSA ALVEAR suffers and continues to
suffer from serious physical injuries and from severe mental anguish.

66. As a result of the batteries committed upon them by the individual
defendants hereto, while they were acting within the scope of their employment by
defendant CITY:OF NEW YORK, the plaintiffs have been damaged in a amount sufficient
to compensate them for their injuries and further seek punitive damages against each
individual defendant.

AS AND FOR A THIRD CAUSE OF ACTION
_ ON BEHALF OF PLAINTIFF MELISSA ALVEAR
AGAINST DEFENDANTS KAMEL and THE CITY OF NEW YORK
(False Arrest and False Imprisonment)

67. Plaintiffs repeat, reiterate and reallege each and every allegation contained

in paragraphs “T through "66" hereinabove as if more fully set forth at length herein.

68. On or about April 30, 2017, at approximately 1:00 P.M., on a traffic island

located in the roadway of 111th Street, near its intersection with 55th Avenue in the
County of Queens, City and State of New York, defendant KAMEL, without probable
cause therefor, forcibly, wrongfully, and unlawfully arrested plaintiff MELISSA ALVEAR
and, against plaintiff MELISSA ALVEAR’s own free will, caused her to be incarcerated
doe approximately twelve hours.

69. Defendant KAMEL falsely, maliciously, wrongfully, unlawfully and illegally
accused plaintiff of having committed the crimes of obstructing governmental
administration in the second degree, resisting arrest, harassment in the second degree,
and of disorderly conduct, a violation.

70. Plaintiff MELISSA ALVEAR was illegaily, falsely, maliciously, wrongfully
and unlawfully Kept in confinement at the stationnouse of the 110th precinct and in
Queens Central Booking for a total time of approximately twelve hours.

71.  At'the time he committed the aforementioned act of false arrest and
imprisonment, defendant KAMEL, was acting within the scope of his employment by
defendant CITY OF NEW YORK.

72. By reason of the false arrest and false imprisonment committed against her
by defendant KAMEL, while he was acting within the scope of his employment by
defendant CITY OF NEW YORK, plaintiff MELISSA ALVEAR suffered and continues to
suffer serious and permanent physical and emotional injuries, lost time from her
employment, ard incurred medical expenses.

73. As a result of the aforementioned acts of false arrest and false
imprisonment committed against her by defendant KAMEL, while he was acting within the
scope of his employment by defendant CITY OF NEW YORK, plaintiff MELISSA ALVEAR
has been damaged in an amount sufficient to compensate her for her injuries and seeks

punitive damagés against defendant KAMEL.
AS AND FOR A FOURTH CAUSE OF ACTION
ON BEHALF OF PLAINTIFF MELISSA ALVEAR
AGAINST DEFENDANTS KAMEL and THE CITY OF NEW YORK
(Malicious Prosecution)

74. Plaintiffs repeat, reiterate and reallege each and every allegation contained
in paragraphs "1" through "73" hereinabove as if more fully set forth at length herein.

75. On or about April 30, 2017, defendant KAMEL maliciously caused a
criminal prosecution to be commenced against plaintiff MELISSA ALVEAR by his act of
falsely and maliciously arresting her and charging her with the crimes of obstructing
governmental administration in the second degree, resisting arrest, harassment in the
second degree, and the violation of disorderly conduct.

76. Defendant KAMEL was without probable cause to arrest plaintiff MELISSA
ALVEAR for the offenses he charged her with.

77. On or about May 29, 2018, all charges against plaintiff MELISSA ALVEAR
were dismissed.in Criminal Court of the City of New York, County of Queens, pursuant to
New York Criminal Procedure Law § 30.30.

78, At the time that defendant KAMEL falsely and maliciously caused the
aforementioned: prosecution to be commenced against plaintiff MELISSA ALVEAR, he
was acting within the scope of his employment by defendant CITY OF NEW YORK.

79. By reason of the prosecution maliciously commenced against plaintiff
MELISSA ALVEAR by defendant KAMEL, while he was acting within the scope of his
employment by defendant CITY OF NEW YORK, plaintiff MELISSA ALVEAR was
deprived of her liberty, suffered great physical and mental distress and anguish, was

forced to defended herself in a criminal proceeding and lost time and income from her

employment.
80. As a result of the prosecution committed against plaintiff MELISSA
ALVEAR by defendant KAMEL, plaintiff MELISSA ALVEAR has been damaged in an
amount sufficient to compensate her for her injuries and, in addition, seeks punitive
damages against defendants KAMEL.

WHEREFORE, plaintiffs MELISSA ALVEAR, individually, and as parent and
natural guardian of J. A., an infant under the age of fourteen years, demands judgment
against defendants, SPECIAL PATROLMAN MOHAMED KAMEL, Tax Registration No.
160282, SPECIAL PATROLMAN JUAN CORDOBA, Shield No. 617, SPECIAL
PATROLMAN HECTOR LOPEZ and THE CITY OF NEW YORK, as follows:

FIRST CAUSE OF ACTION: One Million ($1,000,000.00) Dollars and demands an
additional One Million ($1,000,000.00) Dollars as punitive damages against the individual
defendants;

SECOND CAUSE OF ACTION: One Million ($1,000,000.00) Dollars and demands
an additional One Million ($1,000,000.00) Dollars as punitive damages against the
individual defendants;

THIRD CAUSE OF ACTION: One Million ($1,000,000.00) Dollars and demands an
additional One Million ($1,000,000.00) Dollars as punitive damages against defendant
KAMEL;

FOURTH CAUSE OF ACTION: One Million ($1,000,000.00) Dollars and demands
an additional One Million ($1,000,000.00) Dollars as punitive damages against defendant
KAMEL. :
In addition, plaintiffs demand the costs and disbursements of this action, including

their attorney’s fees, pursuant to 42 U.S.C. §1988.

Dated: Kew Gardens, New York
December 5, 2019

A bond

ALAN D. LEVINE, ESQ.

Attorney for Plaintiffs

80-02 Kew Gardens Road, Suite 307
Kew Gardens, New York 11415
(718) 793-6363

File No: 2413

 
